DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 6-7, and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed "zinc wrought alloy has mechanical properties suitable for shaping without melting" of claim 1 is not supported by the original disclosure. The only mention of melting in the original disclosure relates to the process of alloying (P. 2 L. 24-32) not to any mechanical properties or shaping processes.
Claims 2-3, 6-7, and 12-13 are rejected due to dependence upon Claim 1.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The phrase "wherein the zinc wrought alloy has mechanical properties suitable for shaping without melting" in claim 1 is a phrase which renders the claim indefinite.  What is encompassed by mechanical properties suitable for shaping without melting is both unclear and subjective and a person having ordinary skill in the art would not be apprised of the scope of the invention.
The phrase “wherein the zinc wrought alloy has mechanical properties suitable for shaping without melting” shall be interpreted as being satisfied by any processing step of shaping without melting or any property related to deformation.
Claims 2-3, 6-7, and 12-13 are rejected due to dependence upon Claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN-106399755-A), hereinafter Huang.
	Regarding Claim 1, Huang teaches a zinc-aluminum alloy containing the elements shown in Table 1.
Table 1
Element
Claim
Huang
Citation
Relationship
Al
5-18
15-27
P. 9 Par. 6
Overlapping
Cu
0.1-2.5
0.02-0.62
P. 9 Par. 6
Overlapping
Mg
0.001-0.05
0.01-0.5
P. 9 Par. 6
Overlapping
Ti
0.03-1
0.01-0.1
P. 9 Par. 6
Overlapping


	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	Huang further teaches a specific example having an aluminum content of 15% (P. 12 Par. 2) and therefore a person having ordinary skill in the art would utilize the specific value of 15% Al which is within the claimed Al content of from 5% by weight to 18% by weight.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	Huang further teaches the alloy being produced by rolling (P. 10 Par. 4) which is within the claimed zinc alloy being a zinc wrought alloy.
	Huang further teaches the alloy including 0.1-0.2 rare earth metals (P. 9 Par. 6) which would be outside the claimed alloy may contain impurities at a proportion of 0.07% by weight or less, however Huang further teaches that the rare earth metals are utilized for their reactivity with oxygen, nitrogen, hydrogen, and other impurities and that the rare earth elements form slag with these elements which is then removed to increase the purity of the alloy (P. 10 Par. 5). Therefor a person having ordinary skill in the art would expect the completed alloy according to Huang to contain less than 0.1-0.2 rare earth metals which overlaps the claimed alloy may contain impurities at a proportion of 0.07% by weight or less.


Regarding Claim 2, Huang teaches the claim elements as discussed above. Huang does not teach the zinc alloy containing lead which is the same as the claimed lead is not alloyed.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 3, Huang teaches the claim elements as discussed above. As discussed above, Huang teaches an aluminum content of 15% which is within the claimed the content of Al is from 8% to 16% by weight.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 6, Huang teaches the claim elements as discussed above. As discussed above, Huang teaches a magnesium content of 0.01-0.5, which overlaps the claimed the content of Mg is from 0.003% by weight to 0.05% by weight.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 12, Huang teaches the claim elements as discussed above. As discussed above, Huang teaches the composition shown in Table 2.
Table 2
Element
Claim
Huang
Citation
Relationship
Al
14-16
15
As discussed above
Within
Cu
0.5-2.5
0.02-0.62
P. 9 Par. 6
Overlapping
Mg
0.003-0.05
0.01-0.5
P. 9 Par. 6
Overlapping
Ti
0.05-1
0.01-0.1
P. 9 Par. 6
Overlapping


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 13, Huang teaches the claim elements as discussed above. As discussed above, Huang teaches the composition shown in Table 3.
Table 3
Element
Claim
Huang
Citation
Relationship
Al
14-16
15
As discussed above
Within
Cu
0.5-1.5
0.02-0.62
P. 9 Par. 6
Overlapping

0.003-0.05
0.01-0.5
P. 9 Par. 6
Overlapping
Ti
0.05-1
0.01-0.1
P. 9 Par. 6
Overlapping


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Claims 1-3, 6-7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nisso Smelting Co Ltd (FR-2102861-A5), hereinafter Nisso, references are made to the English translation provided from EPO.
Regarding Claims 1-3, 6-7, and 12, Nisso teaches a zinc-based alloy comprising the elements shown in Table 4.
Table 4
Element
Claim 1
Claims 3 and 6-7
Claims 12
Nisso
Citation
Relationship
Al
5-18
Claim 3: 8-16
14-16
2-15
P. 1 Par. 13
Overlapping all claimed ranges
Cu
0.1-2.5
Claim 5: 0.1-2.5
Claim 12: 0.5-2.5

2-10
P. 1 Par. 14
Overlapping all claimed ranges
Mg
0.001-0.05
Claim 6: 0.003-0.05
0.003-0.05
0.01-0.15
P. 1 Par. 15
Overlapping all claimed ranges
Ti
0.03-1
Claim 4: 0.03-1
0.05-1
0.01-0.5
P. 1 Par. 12
Within claim 1, Overlapping claims 4 and 12


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Nisso further teaches the zinc alloy having a high compressive strength, resistance to deformation, high compressive breaking load, and improved frictional properties (P. 1 Par. 4-6) which are within the claimed zinc wrought alloy has mechanical properties suitable for shaping without melting of claim 1.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Nisso further does not teach a Pb content of the zinc-based alloy which constitutes the claimed lead is not alloyed of claim 2.
Nisso further does not teach a Si content of the zinc-based alloy which is within the claimed containing silicon as an impurities of claim 7 which requires an amount of 0.07% or less according to claim 1, which includes 0%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Response to Arguments
Applicant's arguments filed 07/02/2021 have been fully considered but they are not persuasive. 
The arguments regarding criticality of Ti is not convincing, the cited P. 12 L. 19 – P. 11 L. 8 of the instant specification does not meet the requirements to establish criticality of sufficient tests inside and outside the claimed range as set forth in MPEP 716.02(d)(II). All that is shown in the cited text is a single Ti value within the claimed range.
The argument that the ZAMAK alloys are problematic when machined as discussed in the specification and therefore the alloys of Nisso are different from those of the present application is not convincing. As noted by applicant in the remarks, Nisso discloses the zinc alloy according to Nisso being both different from and superior to the ZAMAK alloys and therefore the problematic machining properties of the ZAMAK alloys would not be expected from the alloys according to Nisso.
P. 7 Par. 4 - P. 8 Par. 4), filed 07/02/2021, with respect to the 35 U.S.C. 103 Rejections under Ninomiya have been fully considered and are persuasive.  The the 35 U.S.C. 103 Rejections under Ninomiya of claims 1-7 and 12-13 has been withdrawn. 
Applicant’s arguments, see P. 6 Par. 2, filed 07/02/2021, with respect to the rejection(s) of claim(s) 1, 3 and 4 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Huang as laid out above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736